Citation Nr: 0201853	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  99-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's disability compensation was properly 
reduced to the 10 percent rate effective August 30, 1997, as 
a result of his incarceration.


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active service from February 1972 to August 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In November 2000, the case was remanded 
to the RO for development with respect to representation of 
the veteran.  It was returned to the Board in January 2002.  

In the November 2000 remand, the Board observed that the 
veteran had in November 1998 completed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of "AMVETS Post 19," but that in 
August 2000, AMVETS indicated that "Post 19" was not a 
recognized office of that organization, and that AMVETS had 
refused to acknowledge the VA Form 21-22 signed by the 
veteran.  The RO was therefore asked to contact the veteran 
and request that he provide written clarification with 
respect to his desire for representation.  

In a letter dated in December 2000, the RO advised the 
veteran that "Post 19" was not a recognized office of AMVETS 
and requested the veteran to clarify his desires concerning 
representation.  The RO furnished him with a VA Form 21-22 
for the purpose of appointing a representative and informed 
him that he would be afforded a period of 60 days in which to 
respond.  The veteran has not responded to this inquiry.  
Therefore, the Board has concluded that the veteran does not 
desire to be represented in this appeal.  

In the Introduction section of the November 2000 remand, the 
Board also observed that the RO had failed to notify the 
veteran's child of his right to file a claim for an 
apportionment of benefits under the provisions of 38 C.F.R. 
§ 3.665.  The RO was asked to take the proper action in 
developing this matter.  However, to date, there is no 
evidence that the RO has taken any action in the development 
of the matter.  Accordingly, this matter is again referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The combined disability for the veteran's service-
connected disabilities has been 20 percent since January 
1994.

2.  The veteran was incarcerated in a State prison on July 1, 
1997, for a felony committed in February 1997.

3.  The veteran is scheduled to be released from prison in 
2003.


CONCLUSION OF LAW

The veteran's compensation benefits were properly reduced to 
the 10 percent rate, effective August 30, 1997, based upon 
his incarceration.  38 U.S.C.A. §§ 1114(a), 5313 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.665 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record establishes unequivocally that the 
veteran was incarcerated in a State prison on July 1, 1997, 
for conviction of a felony, with his stated date of release 
being in 2003.  The record also indicates that service 
connection is in effect for residuals of a right knee injury 
and residuals of a left wrist injury, and that a 20 percent 
combined disability evaluation for these disabilities has 
been in effect since January 1994.  The veteran was notified 
by official letter, dated August 17, 1998, of the intent to 
reduce his compensation on the 61st day of imprisonment and 
he was notified by official letter, dated September 29, 1998, 
that the reduction had been accomplished effective August 30, 
1998.

In statements received during the course of his appeal, the 
veteran argues that the reduction of his disability benefits 
violated his constitutional rights.  He stated he was being 
wrongfully penalized because he was a felon.  He intimated 
that VA law interfered with his rights as a minority and 
prisoner.  The veteran maintained that his receipt of 
disability benefits should not be interrupted for any reason.  
He said his incarceration prevented him from adequately 
defending his rights.

A veteran who is incarcerated in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 1114, 5313; 38 C.F.R. § 3.665.  
Although the veteran maintains that the applicable VA 
regulation is unconstitutional, the Board is not the 
appropriate forum for this argument since the Board is bound 
in its decisions by VA regulations.  See 38 U.S.C.A. 
§ 7104(c) (West 1991).

The evidence of record indicates that the veteran was 
incarcerated on July 1, 1997, for a felony conviction with a 
date of release scheduled for 2003.  The felony offense took 
place in February 1997.  There is no evidence of record that 
indicates that his incarceration occurred on another date, 
that he was committed to the prison for something other than 
a felony, that the incarceration lasted less than 60 days, or 
that the felony occurred prior to October 1980.  In addition, 
the above facts are not in dispute.  A mathematical 
calculation reflects that August 30, 1997, was the 61st day 
of incarceration.  Since the pertinent facts are not in 
dispute and the law is dispositive, the claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).     

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  After the RO's most recent consideration of the 
veteran's claim, regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the law and regulations pertaining to the issue on appeal.  
As discussed above, the pertinent facts are not in dispute 
and the law is dispositive.  There is no additional 
information or evidence which could be obtained to 
substantiate the appellant's claim.  Therefore, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations, and there is no 
prejudice to the veteran as a result of the Board deciding 
this claim without first affording the RO an opportunity to 
consider it in light of the regulations implementing the 
VCAA.  


ORDER

The Board having determined that the veteran's disability 
compensation was properly reduced to the 10 percent rate 
effective August 30, 1997, the appeal is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

